Citation Nr: 1760039	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for varicose veins of the right lower extremity.

2. Entitlement to service connection for varicose veins of the left lower extremity.

3. Entitlement to service connection for an acquired psychiatric disability other than PTSD.

4. Entitlement to service connection for bilateral pes planus.

5. Entitlement to service connection for bilateral foot disability other than pes planus.

6. Entitlement to service connection for bilateral knee disability.

7. Entitlement to service connection for bilateral shoulder disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to March 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 decision in which the RO, inter alia, confirmed and continued an April 2007 previous denial of claims for service connection for PTSD, varicose veins, bilateral foot disability, bilateral shoulder disability, and  bilateral knee disability.  The Veteran filed a notice of disagreement (NOD) in April 2008.  In April 2010, the RO issued a statement of the case (SOC) and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) that same month.

In July 2010, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In September 2012, the Board expanded the claim involving psychiatric disability to encompass various diagnoses of record (consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009)), then bifurcated the expanded claim to encompass a claim for service connection for PTSD (which was denied), and a claim for a psychiatric disability other than PTSD, which was remanded, along with the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action.  After accomplishing further action, the AMC continued to deny the claims (as reflected in an April 2013 supplemental SOC (SSOC)), and returned these matters to the Board.  

In August 2015, the Board again remanded the claims on appeal to the RO, via the AMC, for further action.  After accomplishing further action, in May 2016, the AMC issued an SSOC continuing the denial of the claims.

Regarding the Veteran's claim for bilateral foot disability, the Board notes that the Veteran has been diagnosed as having bilateral pes planus, bilateral plantar fasciitis, bilateral os trigonum, left-sided herniation of the heel pad, and right-sided peroneal tendinitis.  As such, given the Veteran's multiple feet diagnoses, the Board has recharacterized the issues as reflected on the title page.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decisions addressing the claims for service connection for a psychiatric disability other than PTSD, varicose veins, bilateral pes planus, bilateral foot disabilities other than pes planus, and bilateral knee disabilities, are set forth below.  The remaining claim for service connection for bilateral shoulder disability is addressed in the remand following the order; this matter is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran has a current diagnosis of right lower extremity varicose veins and has credibly asserted that he first developed right lower extremity varicose veins during service that have continued to the present.

3.  Although the Veteran asserts that he first developed varicose veins of the left lower extremity during service and that the condition has continued to the present, the weight of the competent, probative evidence on the question of diagnosis indicates that the Veteran does not currently have, and at no time pertinent to the claim on appeal has had, varicose veins of the left lower extremity.

4.  The weight of the competent evidence establishes that the Veteran's diagnosed adjustment disorder did not have its onset during service and is not otherwise medically-related to service.

5.  It is established by clear and unmistakable evidence that the Veteran entered active duty with pre-existing mild bilateral pes planus that was asymptomatic.

6.  It is established by clear and unmistakable evidence that the Veteran's pre-existing bilateral pes planus was not aggravated by or as a result of in-service injury or disease.

7.  Although competent evidence shows that the Veteran had an in-service diagnosis of bilateral plantar fasciitis, the weight of the competent, probative evidence establishes that the disability resolved during service. 

8.  With respect to the Veteran's bilateral os trigonum, the evidence does not show that the Veteran sustained superimposed disease or injury to his congenital bilateral os trigonum, or that the congenital condition was otherwise chronically aggravated in or as a result or service, resulting in current disability.

9.  Although the Veteran has current diagnoses of left-sided herniation of the heel pad and right-sided peroneal tendinitis, the weight of the competent, probative evidence reflects that neither disability had its onset during the Veteran's service, or is otherwise medically related to service.

10.  Although the Veteran was diagnosed with a knee disorder in-service, the weight of the competent evidence reflects that he does not currently have bilateral knee disability that had its onset during the Veteran's service or is otherwise medically related to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for varicose veins of the right lower extremity are met.  38 U.S.C. §§ 1110 , 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for varicose veins of the left lower extremity are not met.  38 U.S.C. §§ 1110 , 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for a psychiatric disability are not met.  38 U.S.C. §§ 1110 , 1131 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C. 38 U.S.C. §§ 1110, 1111, 1131, 1153 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for bilateral foot disability other than pes planus are not met.  38 U.S.C. §§ 1110 , 1131 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for bilateral knee disability are not met.  38 U.S.C. §§ 1110 , 1131 (2012); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VCAA compliant notice must be provided to a claimant before an unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a November 2006 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to this matter.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs); VA treatment records; and May 2007, March 2010, and April 2016 VA examination reports and opinions.  Also of record and considered in connection with the claims herein decided is the transcript of the July 2010 Board hearing, along with various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on any of these claims, prior to appellate consideration, is required.

As noted, the Veteran had an opportunity to orally advance his contentions during a July 2010 Board hearing.   During the hearing, the undersigned identified the claims on appeal, to include those  herein decided.  Also, information was elicited from the Veteran regarding the nature of his claimed disabilities and why it was believed that he has current disabilities related to service.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  Following the hearing, additional development was undertaken on two occasions, and, as a  result, additional evidence was subsequently added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As indicated above, most recently, in August 2015, the Board remanded the claims, to include those herein decided, for additional development, and the record reflects compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  The Board instructed the AOJ to obtain outstanding VA medical records from the Pittsburgh VA Medical Center, send the Veteran a letter requesting sufficient information to obtain any additional evidence and to obtain addendum opinions addressing the etiology of the Veteran's service connection claims.  The AOJ obtained Pittsburgh VAMC records in March 2016, sent the Veteran a letter in April 2016, obtained and associated VA opinions with the claims file in April 2016. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, the Veteran is no prejudiced by the Board proceeding to a decision on any claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has manifested the claimed disability at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A. Varicose Veins

The Veteran contends that he developed varicose veins in both legs during service, and that the conditions have persisted to the present.

STRs are silent as to any treatment, complaints, or diagnoses for varicose veins.  The Veteran's May 2002 enlistment examination was normal for any varicose veins, and while his 2006 separation examination listed several medical problems, the physician did not note any varicose veins. 

A May 2007 VA examination report reflects that the Veteran first noticed varicose veins in his right leg after boot camp, sometime in 2002.  He reported that the varicose veins were located on his right upper thigh just behind the medial popliteal area and on the mid-calf.  He stated that he experienced occasional "pressure-type pain" and "crampy-type pain," but this was primarily in the varicose vein of the right thigh.  The Veteran also reported that he used compression socks without improvement.  The examiner noted that there were no varicose veins visualized in the left leg, and that the right leg had a slight bulging cluster on the right thigh, which measured 20 centimeters (cm).  There was also a small circular cluster to the medial aspect of the popliteal area and another cluster measuring about 4 cm on the right calf.  This was the most prominent grape-like cluster.  There was no pain on deep palpation to any of the varicose veins.  The examiner diagnosed the Veteran with varicose veins of the right leg, with complaints of intermittent "crampy-type sensation."

During his July 2010 Board hearing, the Veteran testified that he never sought treatment for his varicose veins during service, but that he was diagnosed by VA soon after his discharge.  He stated that he used knee-high compression socks every day.

VA treatment records dated in August 2015 document that the Veteran presented to the vascular clinic for chronic symptomatic right lower extremity varicose veins.  The physician noted that the Veteran had last been seen in 2006 for the same problem, and that he was currently experiencing symptoms of pain and heaviness in the right leg.  The Veteran reported that he wore compression socks daily, but that his symptoms were worsening.  Records dated in November 2015 revealed that the Veteran opted for sclerotherapy to treat his right lower extremity varicose veins.

An April 2016 VA medical opinion notes that the Veteran's STRs were silent for any treatment, complaints, or diagnoses of varicose veins.  The examiner noted that the May 2007 VA examination found no varicosities in the left leg, but noted asymptomatic varicose veins in the Veteran's right thigh and calf.  The examiner also remarked that, in October 2015, the Veteran underwent radiofrequency ablation of the right great saphenous vein due to symptomatic varicosities of the right leg, but that there was still no evidence of varicosities in the left lower extremity.  The examiner diagnosed the Veteran with right lower extremity varicosities that were symptomatic and treated, and opined that this condition was less likely than not caused by or aggravated by his service because the Veteran's STRs did not reflect any evaluation, treatment, or diagnosis of right lower extremity varicosities. 

At the outset, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Notably, symptoms such as pain, without a diagnosed or identifiable underlying malady or pathology, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time she files her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

Here, the Board finds that the Veteran does not have left lower extremity varicose veins.  The May 2007 and April 2016 VA examiners both found that the Veteran did not have varicose veins in his left lower extremity and VA treatment records only document varicose veins in the right lower extremity.  As such, considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for a left lower extremity varicose veins must be denied because the first essential criterion for an award of service connection-competent, probative evidence of a current disability upon which to predicate an award of service connection-is not met.

Pertinent to the right lower extremity varicose veins, the Board finds that there is medical evidence of a current diagnosis of right lower extremity varicose veins.  Further, the Board notes that the Veteran is competent to diagnose varicose veins on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer, and remanding to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  

Further, the Board finds that the Veteran is credible in his statements that he first developed varicose veins during service.  VA treatment records show that the Veteran first went to a vascular clinic in 2006 for treatment for his right lower extremity varicosities.  Further, the Veteran explained to the Board that, while the varicose veins developed during service, he did not seek treatment and was not diagnosed until shortly after he left service in March 2006, a date that coincides with his VA treatment records.  Additionally, the May 2007 VA examiner diagnosed the Veteran with varicose veins on his thigh and calf shortly after his discharge from service.  Lastly, the August 2015 vascular clinic physician noted that the Veteran presented to the clinic with chronic right lower extremity varicose veins, for which he underwent sclerotherapy.  As such, the Board finds that the Veteran is competent and credible in his assertions that he developed right lower extremity varicose veins in service, which have continued to the present.

The Board acknowledges the April 2016 VA examiner's negative nexus opinion that while the Veteran had been diagnosed with right lower extremity varicose veins in May 2007 and had symptomatic varicose veins, the condition was less likely than not related to service because of a lack of documentation in the Veteran's STRs.  However, the Board finds that this opinion is impermissibly based solely on the lack of documentation, and therefore has little to no probative value.  

In sum, notwithstanding the April 2016 VA opinion, the record includes credible assertions that the Veteran's right lower extremity varicose veins developed in-service, and competent medical evidence that the Veteran continues to experience right lower extremity varicose veins.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; see also 38 U.S.C. § 5107 (b); Gilbert, 1 Vet. App. at 53-56.  Given the totality of the evidence discussed above, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for right lower extremity varicose veins are met.


B. Psychiatric Disability

The Veteran contends that he has a current psychiatric disability, other than PTSD, that was incurred in or related to service.

The Veteran's May 2002 enlistment examination was normal for psychiatric troubles, and while his 2006 separation examination listed several medical problems, the physician did not note any psychiatric disabilities.  However, in a March 2006 report of medical history, the Veteran reported that he experienced frequent trouble sleeping, depression, and excessive worry.

A May 2007 VA examination report reflects that the Veteran denied any history of psychiatric treatment, but reported numerous orthopedic problems.  The Veteran also denied any significant post-military stressors, but the examiner noted that it was "evident that the Veteran continue[d] to adjust to the sudden death of his father in August 2005 and [was] experiencing numerous psychosocial stressors, including child custody/support issues, financial problems, and interpersonal problems with his ex-fiancée."  The Veteran stated that he experienced anxiety, such as hyperstartle responses to loud noises and hypervigilance in crowds.  He also contended that he was occasionally nervous and tended to worry more now than in the past.  The examiner diagnosed him with adjustment disorder with anxious mood, with mild isolated symptoms of anxiety that appeared to have had an onset after his service in Iraq, but which were exacerbated due to the sudden death of his father as well as current psychosocial concerns regarding child custody issues and financial stress.  

An April 2008 neuropsychology evaluation indicates that the Veteran did not have a current psychiatric disability, and specifically noted that the Veteran denied any psychologically traumatic event or psychiatric distress.  

During his July 2010 Board hearing, the Veteran testified that he was on constant alert while driving or when he saw a pack of cigarettes.  He stated that he carried a firearm with him everywhere that allowed for them, including in his house while sitting on the couch and next to his bed.  

An April 2016 VA examination report reflects review of the Veteran's claims file.  The examiner noted that while the Veteran self-reported depression and excessive worry at the time of discharge, there was no in-service documentation of any formal psychiatric diagnosis or of a psychiatric problem until the May 2007 VA examination.  As such, the examiner noted that there was "no evidence that the Veteran's self-report of these symptoms met the diagnostic criteria for adjustment disorder or any psychiatric disorder at that time."  Nevertheless, the VA examiner found that, giving the Veteran the "significant benefit of the doubt," it was at least as likely as not that the Veteran's self-reported symptoms of "trouble sleeping" and "depression and excessive worry" could be symptoms of onset of adjustment disorder; and thus it was at least as likely as not that adjustment disorder had an onset in service.  However, the examiner noted that there was no evidence in the Veteran's claims file that he had ever received treatment for this diagnosis or that he remained symptomatic.

As noted above, under McClain, "the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time [the veteran] files [a] claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim."  21 Vet. App. at 319.  Here, the Veteran filed his claim in May 2006, and was diagnosed with a psychiatric disability, specifically adjustment disorder with anxious mood, in May 2007.  While the April 2008 neuropsychologist did not diagnose a psychiatric disability, and the April 2016 VA examiner questioned whether the Veteran remained symptomatic, the Veteran nevertheless has a current disability for VA compensation purposes under McClain. 

Further, the Veteran's STRs reflect that he had "trouble sleeping" and "depression and excessive worry" during service.  As such, the Board finds that the in-service injury or disease requirement is met.  

Therefore, the remaining question is whether the Veteran's in-service report of trouble sleeping and depression and excess worry are etiologically related to his current diagnosis of adjustment disorder with anxious mood. 

Adjustment disorder is "a stress-related, short-term, nonpsychotic disturbance," and as the term implies, "symptoms develop when the person is responding to a particular event or situation."  See Adjustment Disorders, Julia Frank, MD, Medscape (Nov. 1, 2016), http://emedicine.medscape.com/article/2192631-overview#a2.  Further, adjustment disorder "tends to be time-limited," and "the disorder usually begins within 3 months of the stressful event and should subside when the stressor resolves or the person has adapted to the change, usually within 6 months."  Id.

In the present case, while the Veteran self-reported some psychiatric symptoms during service, STRs document no psychiatric complaint, finding, diagnosis, and no referral for psychiatric treatment.  Therefore, as noted by the April 2016 VA examiner, "there is no evidence that the Veteran's [self-reported symptoms] met the diagnostic criteria for adjustment disorder or any psychiatric disorder at that time."  While the Board acknowledges the April 2016 VA examiner's conclusion that "giving the Veteran significant benefit of the doubt," his self-reported symptoms at separation "could be symptoms of onset of adjustment disorder and thus it is at least as likely as not that adjustment disorder had onset in the service," the Board notes that adjustment disorder is, by definition, a transient disorder that occurs when a person "is responding to a particular event or situation."  See, supra.  Here, the May 2007 VA examiner found that the Veteran's adjustment disorder had been exacerbated by the sudden death of his father in 2005 and "his current psychosocial concerns regarding child custody issues, financial stress, and interpersonal problems with his ex-fiancée."  As such, the Board finds that even if the Veteran's symptoms at separation of "trouble sleeping" and "depression and anxiety" could have been symptoms of an adjustment disorder, the Veteran's current adjustment disorder is due to his current psychosocial concerns regarding child custody issues, financial stress, and interpersonal problems with his ex-fiancée, and is not related to any possible in-service adjustment disorder.  

For all the foregoing reasons, the Board finds that the claim for service connection for a psychiatric disorder other than PTSD must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).

C. Bilateral Foot Disability

The Veteran contends that he has bilateral foot disability that was incurred in or is related to service.

The Veteran's May 2002 enlistment examination report notes that the Veteran had mild, asymptomatic pes planus.  In May 2002, the Veteran reported left foot pain for two days associated with jumping out of a bunk, with increased pain when walking.  The physician noted pain to the lateral/plantar aspect, moderate pes planus, and mild tenderness to palpation to the fifth metatarsal and plantar aspect at the heel.  X-rays were negative for any fractures, and the Veteran was diagnosed with bilateral pes planus and bilateral plantar fasciitis.  An undated record reflects that pes planus and plantar fasciitis resolved.  The Veteran's March 2006 separation examination noted mild bilateral pes planus, and in his March 2006 report of medical history, the Veteran noted that he experienced foot trouble, specifically that his feet had been numb for two months after SOI.  

A May 2007 VA examination report reflects that the Veteran's feet first became painful in 2002 during boot camp after he jumped out of a bunk.  The examiner noted that x-rays taken at the time were negative for any problems.  The Veteran reported current bilateral foot pain between the heel and posterior aspect of the arches, with pain described as throbbing and aching.  During physical examination, the examiner noted that the joints were cool to touch, that there was no erythema or increased temperature, that the bony prominences were in gross alignment, and that there was slight pain on deep palpation of the heels and the arches but no pain on deep palpation of the malleolus areas.  The Veteran's Achilles tendon remained midline in weight-bearing and nonweight-bearing, there was no uneven shoe wear noted, and no muscle wasting or atrophy.  Dorsiflexion was 20 degrees without pain, and plantar flexion was 45 degrees without pain.  The examiner noted that the Veteran could rotate his ankles freely in a 360-degree manner without pain and flex his toes freely without pain.  Repetitive range of motion did not increase pain or cause weakness, fatigue, lack, of endurance, lack of coordination, or any decreased range of motion.  Bilateral foot x-rays that same day revealed no evidence of fracture or dislocation, and no pes planus deformity.  The examiner noted that the Veteran's bilateral feet pain/condition was subjective and by his report only, and that the objective medical evidence did not support a diagnosis for a bilateral foot disability.

VA treatment records dated in September 2009 document pain to the left lateral foot along the fifth metatarsal region proximally.  The Veteran denied any trauma and the physician noted that x-rays in May 2007 were essentially within normal limits.  The physician noted left foot pain with uncertain etiology, and remarked that the Veteran had multiple orthopedic concerns "probably largely exacerbated by his morbid obesity."  X-rays of the bilateral feet revealed bilateral os trigonum, a small round bone that sat just behind the ankle joint, which the physician explained could be contributing to the Veteran's foot and ankle pain.  In November 2009, the Veteran reported lateral heel pain at the lateral fat pad of the left heel and denied any history of trauma.  There was no erythema, edema, ecchymosis, or evidence of foreign bodies.  Further, the Veteran reported a dull ache on the lateral plantar surface of the left heel.  Range of motion and muscle strength testing of the joint were normal, and there did not appear to be involvement of any of the tendinous structures in the foot or the muscular structures.  The podiatrist suspected that the Veteran had a herniated fat pad and piezogenic papule with a nerve ending, which was the cause of the Veteran's pain.  He did not believe the pain was due to plantar fasciitis.

During his July 2010 Board hearing, the Veteran testified that he injured his feet during boot camp when he jumped off the top bunk onto concrete floor in his bare feet.  He stated that x-rays during service did not reveal any fractures and that he was given ace bandages and two days of light duty.  

VA treatment records dated in August 2013 reflect that the Veteran had increased swelling and redness over his right Achilles tendon, which was an area of high friction with his boot.  The physician noted that the Veteran was a postal worker who delivered letters door-to-door.  The Veteran reported that the swelling had become extreme the day before and that he noticed drainage and then an abscess that spontaneously decompressed with an expression of foul-smelling whitish fluid.  The physician diagnosed skin abscess.

VA treatment records dated in July 2015 document x-rays showing joint spaces that were within normal limits, os trigonum, nonspecific tiny rounded ossific density superior to medial malleolus, and unremarkable soft tissues.  The examiner concluded that x-rays revealed a normal appearance of the right foot and ankle.  Records dated in October 2015 reflect complaints of right foot and ankle pain for the past two to three months.  The physician noted that the Veteran was a postal worker and was on his feet for eight to ten hours per day.  The Veteran reported that he had a history of plantar fasciitis, but that the pain was now on the outside of his right foot, specifically the fifth metatarsal on the right foot and retrofibular peroneals.  The physician assessed him with right-sided peroneal tendinitis.

An April 2016 VA examination report reflects review of the Veteran's claims file.  The examiner noted that STRs revealed left foot pain in 2002, negative x-rays for fractures, a diagnosis of plantar fasciitis, and a note that the condition had resolved.  The examiner noted that the remainder of the Veteran's STRs were silent for any symptomatic bilateral foot condition.  He remarked that the Veteran had mild asymptomatic bilateral pes planus at entrance, that his separation examination in 2006 documented the same, and that the examiner at the Veteran's separation examination found no chronic symptomatic foot condition.  The examiner observed that the May 2007 VA examination revealed no chronic bilateral foot condition and no evidence of pes planus clinically or on x-rays.  The examiner noted that the Veteran was evaluated by podiatry in 2009 for pain in the left heel for several months with no history of trauma, at which time the podiatrist assessed the Veteran with a herniated fat pad and no evidence of plantar fasciitis.  The VA examiner also noted that in October 2015 the Veteran was diagnosed with right-sided peroneal tendinitis.  

The VA examiner opined that the Veteran's left-sided herniated fat pad and his right-sided peroneal tendinitis occurred years after the Veteran's time in active service and most likely were caused by the Veteran's physically demanding job as a postal worker and the fact he was on his feet eight to ten hours a day.  As such, the VA examiner concluded that there was no evidence that any current bilateral foot disability was caused by or aggravated by the Veteran's time and service.  

As a preliminary matter, under applicable law, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012).  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304 (b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be pre-existing will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

With regard to the Veteran's bilateral pes planus, the Board finds that the Veteran's pes planus pre-existed service and that there is no evidence establishing that it was aggravated due to service.  The Veteran's entrance examination noted mild bilateral asymptomatic pes planus, and while STRs in May 2002 indicated moderate pes planus during service, the Veteran's March 2006 separation examination reflected mild asymptomatic pes planus and no chronic symptomatic foot condition.  Further, while post-service medical records document several foot diagnoses, there is no indication that the Veteran had pes planus at any point after service.  To the contrary, the May 2007 VA examiner noted that bilateral foot x-rays revealed no pes planus deformity, and that the objective medical evidence did not support a bilateral foot disability diagnosis.  

Concerning the Veteran's in-service diagnosis of plantar fasciitis, an undated in-service treatment record indicates that the condition resolved, and the March 2006 separation examination reflected no chronic symptomatic foot condition.  Further, the May 2007 VA examiner concluded that, while the Veteran expressed subjective complaints of pain, the objective medical evidence did not support a diagnosis for a bilateral foot disability.  In addition, the November 2009 podiatrist diagnosed the Veteran with left heel herniation of the fat pad, and specifically found that the Veteran's left foot problem was not due to plantar fasciitis.  Likewise, the July 2015 physician noted that the Veteran had been previously diagnosed with plantar fasciitis but was now complaining of pain in the lateral aspect of his foot, and diagnosed him with right-sided peroneal tendinitis.

As regards the Veteran's November 2009 diagnosis of a left heel herniation of the fat pad and July 2015 diagnosis of right-sided peroneal tendinitis, the April 2016 VA examiner specifically found that these diagnoses occurred years after the Veteran's time in active service and were most likely caused by the Veteran's physically demanding job as a postal worker and the fact that he was on his feet eight to ten hours a day.  As such, the VA examiner concluded that there was no evidence that any current bilateral foot disability was caused by or aggravated by the Veteran's time and service.  

Pertaining to the Veteran's diagnosis of bilateral os trigonum, the Board notes that it is a congenital disease.  Congenital or developmental defects are not diseases or injuries within the meaning of the applicable law and regulations for VA compensation purposes.  38 C.F.R. § 3.303 (c).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); and Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

The September 2009 VA treatment records revealed the presence of bilateral os trigonum, which could contribute to the Veteran's bilateral feet pain.  However, the Board notes that there is no competent medical evidence that bilateral os trigonum was subject to superimposed disease or injury during military service.  To the contrary, as noted above, the evidence shows that the only foot disabilities diagnosed in service, plantar fasciitis and pes planus, resolved during service and not current disabilities.  Further, as explained above, the Veteran's current diagnoses of left heel herniation of the fat pad and right-sided peroneal tendinitis are not related to service, and the March 2016 VA examiner specifically found that any current disability was not aggravated by the Veteran's military service. 

The Board further notes that, to whatever extent the Veteran and/or his representative attempt to assert the existence of  current foot disability, and/or a medical relationship between any such disability and service, such assertions do not provide persuasive support for the claim. Matters of diagnosis and etiology of medical disabilities typically are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matters of diagnosis and etiology in connection with the foot disability claims are is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral pes planus must be denied.  Likewise, the Board finds that the claim for service connection for bilateral foot  disabilities other than pes planus must be denied.  In reaching the conclusion to deny the latter claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).

D. Bilateral Knee Disability

The Veteran contends that he has a bilateral knee disability that was incurred in or is related to service.

The Veteran's May 2002 enlistment examination report documents that the Veteran had normal bilateral knee clinical evaluations.  In December 2005, the Veteran reported right knee pain for the last five months, with pain rated as five out of ten.  He stated that he could not sit or stand for long periods of time before the pain became severe.  The physician noted a positive grind test and diagnosed him with patellofemoral pain syndrome, right knee greater than the left.  The Veteran's March 2006 separation examination noted a normal evaluation for bilateral knees, although the Veteran stated in his report of medical history that he had had swollen and painful knees

A May 2007 VA examination report reflects that the Veteran had done a lot of jumping off trucks and out of windows while stationed in Iraq, and that he had been diagnosed with patellofemoral syndrome during service, for which he was given Motrin.  Physical examination revealed that there was slight pain on deep palpation of the lateral aspects of both knee joints, and that range of motion was flexion to 140 degrees without increased pain and extension to zero degrees with some crepitus and grinding on palpation.  Repetitive range of motion testing did not increase pain or cause weakness, fatigue, lack of endurance or coordination, or any decreased range of motion.  The examiner noted that there was no atrophy or wasting of the quadriceps muscle, muscle strength was 5 out of 5, balloon testing was negative, and anterior and posterior drawer tests were negative thus showing no instability.  Bilateral knee x-rays in May 2007 showered no fractures or dislocations.  The VA examiner noted that bilateral knee pain was subjectively reported by the Veteran, but that there was no radiographic or clinical evidence to support a diagnosis for a bilateral knee disability.

VA treatment records in April 2008 indicate bilateral knee pain and an assessment of probable early patellofemoral chondromalacia.  

During his July 2010 Board hearing, the Veteran testified that he injured his knees several times, such as from slipping while walking, jumping out of vehicles with a backpack, riding in a gun turret for 14 months, and martial arts training.  He stated that he was seen by medical towards the end of his enlistment for his knees and that they prescribed Motrin for the pain.  He reported that he did not receive any post-service medical treatment for his bilateral knee pain. 

An April 2016 VA examination report reflects that the Veteran sought in-service treatment for his bilateral knee pain, and was diagnosed with patellofemoral syndrome and treated conservatively.  The VA examiner noted that during the Veteran's March 2006 separation examination, he reported knee trouble, but that the separation examiner did not find any chronic bilateral knee condition.  The VA examiner also noted that the May 2007 VA examiner found full range of motion in both knees with normal x-rays and no bilateral knee condition.  He remarked that a review of the Veteran's post-service medical records did not reveal any evidence of a chronic right or left knee condition.  As such, the VA examiner opined that there was no evidence of a chronic right or left knee disability that was caused by or aggravated by the Veteran's time in service.

Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for a claimed bilateral knee disability manifested by nee pain must be denied because the first essential criterion for an award of service connection-competent, probative evidence of a current disability upon which to predicate an award of service connection-is not met.  

As noted above, service connection requires that there be a "current" disability during the pendency of the appeal.  McClain, 21 Vet. App. at 319.  While the evidence shows that the Veteran was diagnosed with patellofemoral syndrome while in service and that he has asserted currently experiencing bilateral knee pain, probative medical evidence indicates that no current, chronic bilateral knee disability has been demonstrated.  Indeed, the May 2007 VA examiner noted the Veteran's history of bilateral knee pain and his diagnosis of patellofemoral syndrome during service, but found that the objective medical evidence did not support a diagnosis of any bilateral knee disability.  Specifically, the examiner noted that while the Veteran had slight pain on deep palpation of the lateral aspects of both knee joints, he had full range of motion, and x-rays for both knees were normal.  Further, while the record reflects an assessment of probable early patellofemoral chondromalacia in April 2008, the Board notes that this was a provisional diagnosis.  Further, the April 2016 VA examiner reviewed the Veteran's claims file and found that there was no evidence of any chronic bilateral knee disability.  As such, the Board finds that the Veteran does not currently have a right or left knee disability.  

In addition to the medical evidence discussed above, the Board has considered the Veteran's lay assertions regarding his bilateral knee pain, which he is competent to assert.  While the Veteran is competent to report his own symptoms, such as pain, the Board emphasizes that, pain, in and of itself, is not a disability for which service connection may be granted.  See Sanchez-Benitez, supra.  To establish entitlement to compensation, the evidence must show the existence of a current disability, and in the absence of an identified disease or injury, service connection may not be granted.  Id.  Here, there is no competent, probative evidence establishing that the Veteran has, or at any time period pertinent to the current claim has had, a chronic bilateral knee disability.  Rather, as explained above, the preponderance of the competent evidence on this point weighs against the claim.  Furthermore, to the extent that the Veteran purports to establish, on the basis of his own lay assertions, a current bilateral knee disability or the etiology of any such disability, such assertions do not provide persuasive support for the claim, as the Veteran is not shown to possess the medical training to render competent opinions about such a complex medical matter.  See, e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra; Buchanan, supra.  As his assertions in this regard, thus, have no probative value, the Veteran can neither support his claim, nor counter the probative medical evidence on the current disability question, on the basis of such lay assertions, alone.

For all the foregoing reasons, the Board finds that service connection for a bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Service connection for varicose veins of the right lower extremity is granted.

Service connection for varicose veins of the left lower extremity is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied.

Service connection for bilateral pes planus is denied.

Service connection for bilateral foot disability other than pes planus is denied.

Service connection for a bilateral knee disability is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining matter of direct service connection for a bilateral shoulder disability is warranted.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A March 2010 VA examination report of the Veteran's right shoulder reflects a diagnosis of partial supraspinatus tendon tear.  The VA examiner found that "given the fact that there was no incident that happened in the service it [was] hard to link the injury to his time in the service."  The examiner went on to note that the Veteran had been a machinist during high school and had participated in roller hockey, baseball, and football, all of which could have resulted in some injury to his right rotator cuff.  The examiner opined that given the Veteran's weight; his job as a machinist both before and after service; and his involvement in sports, including contact sports such as football, the Veteran's current diagnosis of a partial supraspinatus tendon tear in his right shoulder was "most likely a chronic one meaning that it probably had existed for a long time and had been there for a long time."

In its August 2015 remand, the Board instructed the VA examiner to clearly identify all disability(ies) currently present or present at any time pertinent to the claim for service connection (even if currently asymptomatic or resolved), and to provide an opinion, consistent with sound medical judgment, as to whether it was at least as likely as not (i.e., a 50 percent or greater probability) that the disability(ies) had an onset in or was otherwise medically related to service.

An April 2016 VA examination report indicates review of the Veteran claims file.  The examiner noted that the Veteran had been diagnosed with bilateral shoulder laxity during service, and that he had had several sessions of physical therapy.  The VA examiner noted that while the Veteran reported painful shoulder at his March 2006 separation examination, the physician did not find any evidence of a bilateral shoulder condition.  The examiner also reviewed the May 2007 VA examination report and noted that the Veteran had full range of motion in both shoulders and that x-rays for the bilateral shoulders were negative.  Further, the VA examiner noted that the March 2010 VA examiner opined that there was no specific incident during the Veteran's service that could have caused the partial tear of the rotator cuff, and that the injury was more likely related to activities after leaving service.  Ultimately, the April 2016 VA examiner opined that given the lack of a right shoulder diagnosis by the March 2006 separation examiner and the May 2007 VA examiner, the Veteran's current partial tear of the supraspinatus tendon of the right shoulder was most likely related to his physically demanding job and was not caused by or aggravated by his time in service.  

The Board notes that the April 2016 VA examiner relied on the March 2010 VA examiner's opinion that there was no specific incident during the Veteran's service that could have caused the partial tear of the rotator cuff, and that the injury was more likely related to activities after leaving the service.  However, the March 2010 VA examiner also specifically noted that "most traumatic rotator cuff tears or traumatic partial rotator cuff tears [were] acute, meaning that the person had an event and remember[ed] what happened, such as a fall or lifting something heavy and stumbling with the acute onset of pain."  The Board notes that neither the March 2010 nor the April 2016 VA examiners discussed the Veteran's statements that he wrenched his shoulders on the monkey bars during boot camp, or that his bilateral shoulder pain started shortly thereafter.  Further, STRs specifically show that the Veteran experienced subluxation of the bilateral shoulders during boot camp and that he had sharp shoulder pain for which he sought treatment and underwent physical therapy.  In addition, while the April 2016 VA examiner noted that the Veteran had been diagnosed with bilateral shoulder laxity during service and had a current diagnosis of a partial tear of the rotator cuff of the right shoulder, the examiner did not address whether the in-service diagnosis of shoulder laxity caused, aggravated, or is related to the Veteran's current diagnosis of partial tear of the right rotator cuff.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.)   

In addition, the March 2010 VA examiner observed that the Veteran had been a machinist in high school and had played roller hockey, baseball, and football, any of which could have resulted in some injury to his right shoulder.  However, the Board notes that the Veteran's May 2002 enlistment examination was normal for any shoulder problems.  As such, the Veteran is considered to have been of sound condition at his enlistment, unless there is clear and unmistakable evidence that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C. § 1111.

Given the facts noted above, and in the interests of due process, the Board finds that the AOJ should obtain an addendum VA opinion with respect to the Veteran's claim for service connection for a bilateral shoulder disability.  Given that the Veteran had previously indicated a need to cancel multiple examinations due to his job demands, to the extent possible, the AOJ should seek an opinion based on claims file review only, unless it is deemed medically necessary that the Veteran be examined. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the Pittsburgh VA Medical Center (VAMC), dated up to May 2016.  More recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Pittsburgh VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since May 2016, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying) that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Pittsburgh VAMC all relevant, outstanding records of evaluation and/or treatment of the Veteran dated since May 2016.  Follow the procedures of 38 C.F.R. § 3.159 (2017) as regards requesting records from federal facilities.  All records and/or responses should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,
arrange to obtain an addendum opinion from April 2016 VA shoulders examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain an opinion based on file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician if deemed necessary in the judgement of the individual designated to provide the addendum opinion.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.  

If a new examination is conducted, all indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all shoulder  disability(ies) currently present or present at any time pertinent to the claim-to include diagnosed partial tear of the right rotator cuff-even  if now asymptomatic or resolved.  

The examiner should then provide an opinion, consistent with sound medical principles, as to whether:  (1) the Veteran's bilateral shoulder disability clearly and unmistakably existed prior to service entrance, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the examiner determines that the Veteran's bilateral shoulder disability did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability:

(a) had its onset in, or is otherwise medically related to service, to specifically include the Veteran's injury during boot camp and his subsequent diagnosis of bilateral shoulder laxity; or, if not,

(b) was caused, OR is or has been aggravated (worsened beyond natural progression) by service-connected disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation , to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the examiner must consider and discuss all pertinent in- and post-service and other objective evidence of record, to include service treatment records documenting unremarkable examination and history at entrance, the Veteran's in-service treatment and documented complaints of bilateral shoulder pain.

The examiner must also consider and discuss all  lay assertions, to include the Veteran's assertions as to in-service injuries and events, and as to onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012). 




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


